Exhibit 10.2

ENDEAVOUR INTERNATIONAL CORPORATION
WARRANT AGREEMENT FOR THE PURCHASE OF
SHARES OF
COMMON STOCK

BY THIS WARRANT AGREEMENT (this “Warrant Agreement”), ENDEAVOUR INTERNATIONAL
CORPORATION, a Nevada corporation (the “Company”), certifies that, for good and
valuable consideration in connection with the letters of credit issued on the
date hereof to Hess Limited for the benefit of the Company’s subsidiary,
Endeavour Energy UK Limited, the receipt and sufficiency of which are hereby
acknowledged, the Person listed on the signature page hereto (along with its
registered permitted assigns, each a “Holder”), are entitled to subscribe for
and purchase from the Company, subject to the terms and conditions set forth
herein, the respective number (subject to adjustment as set forth herein) of
fully paid and non-assessable shares (the “Shares”) of the Company’s Common
Stock (as defined herein) as set forth on Schedule 1 hereto, at a price per
share equal to US$10.50 per Share (the “Exercise Price”), subject to adjustment
as set forth herein.

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Accredited Investor” has the meaning set forth for such term in Rule 501 of
Regulation D under the Securities Act (but excluding for such purposes
Rule 501(a)(4) thereunder), as such rule may be amended, modified or superseded
from time to time.

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, controls, or is controlled by, or is under common control with, such
person (for this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a person, whether through the ownership or voting of
securities or partnership or other ownership interests, by contract or
otherwise). In addition, with respect to any Holder who is a natural person,
“Affiliate” shall be deemed to include a Holder’s Family Members and such
Holder’s Family Trusts.

“Board” means the Board of Directors of the Company.

“Buy-In” has the meaning set forth in Section 2(e).

“Cashless Exercise Notice” has the meaning set forth in Section 2(c)(ii).

“Cashless Exercise Right” has the meaning set forth in Section 2(c)(i).

“Cashless Exercise Shares” has the meaning set forth in Section 2(c)(i).

“Closing Price” means the closing sale price (or, if no closing sale price is
reported, the last sale price) of the Common Stock on the New York Stock
Exchange on such date.

“Common Stock” means the Company’s common stock, par value US$0.001 per share.

“Common Stock Equivalents” means Common Stock and all shares of Common Stock
issuable upon conversion, exercise or exchange of all options, warrants or other
securities convertible into or exercisable or exchangeable for shares of Common
Stock or other securities of the Company that are convertible into or
exercisable or exchangeable for shares of Common Stock.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.

“Exercise Notice” has the meaning set forth in Section 2(b).

“Exercise Price” means the initial Exercise Price specified in the first
paragraph of this Warrant Agreement, as adjusted from time to time as provided
in Section 8.

“Expiration Time” means 5:30 p.m., local time in Houston, Texas (USA), on
January 24, 2016.

“Family Member” means, with respect to any Holder that is a natural person, a
spouse, lineal ancestor, lineal descendant, legally adopted child, brother or
sister of such Holder, or a lineal descendant or legally adopted child of a
brother or sister of such Holder.

“Family Trust” means any trust of a Holder whose exclusive beneficiaries are
such Holder and/or Family Members of such Holder.

“Market Price” has the meaning set forth in Section 8(d).

“Other Property” has the meaning set forth in Section 9.

“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, limited liability company, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Shares” has the meaning set forth in the first paragraph of this Warrant
Agreement.

“Trading Day” means a day on which trading in the Common Stock generally occurs
on the New York Stock Exchange.

“Warrant” has the meaning set forth in the Warrant Certificate.

“Warrant Certificate” means a Warrant Certificate in substantially the form
attached hereto as Exhibit A.

“Warrant Register” has the meaning set forth in Section 4.

2. Exercise of Warrant; Company Office; Expiration.

(A) General. A Warrant may be exercised at any time or from time to time on or
after the date hereof and shall remain exercisable thereafter until the
Expiration Time, as to the entire number or any lesser number of whole Shares
covered by the Warrant Certificate. A Warrant shall be deemed exercised in full
on a cashless basis pursuant to Section 2(c) immediately prior to the Expiration
Time if such exercise would result in the issuance of any Common Stock or other
consideration (if not previously exercised in full); if such exercise would not
result in such issuance, then such Warrant shall expire and be deemed cancelled
immediately after the Expiration Time. Any exercise pursuant to this Section 2
shall be in compliance with applicable federal and state securities laws and in
accordance with a valid exemption from registration in connection with the
issuance of such Shares, and the Company may refuse to give effect to any
exercise of a Warrant pursuant to this Warrant Agreement in the event that the
Company reasonably believes that such exercise would not be consistent with the
foregoing.

(b) Cash Exercise. Subject to the last sentence in this Section 2(b), at any
time prior to the Expiration Time, the Holder may exercise a Warrant, in whole
or in part, by delivering to the Company at its principal executive offices or
at such other office or agency designated in writing by the Company the
following: (i) the Warrant Certificate evidencing such Warrants together with
the Exercise Notice attached to the Warrant Certificate as Annex I (an “Exercise
Notice”), properly completed and executed by the Holder thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney, and
(ii) the payment in full of the aggregate Exercise Price by wire transfer for
each such Warrant exercised and any other amounts required to be paid pursuant
hereto.

(c) Cashless Exercise.

(i) Except as otherwise provided in this Section 2(c), at any time and from time
to time prior to the Expiration Time, in lieu of payment of the Exercise Price,
a Holder shall have the right (but not the obligation) to require the Company to
allow the exercise of a Warrant, in whole or in part, for Shares (the “Cashless
Exercise Right”) as provided for in this Section 2(c). Upon exercise of the
Cashless Exercise Right by a Holder, the Company shall deliver to the Holder
(without payment by the Holder of any of the Exercise Price) that number of
Shares (the “Cashless Exercise Shares”) equal to the quotient obtained by
dividing (x) the net value of the aggregate Shares (or portion thereof as to
which the Cashless Exercise Right is being exercised if the Cashless Exercise
Right is being exercised in part) at the time the Cashless Exercise Right is
exercised (determined by subtracting (A) the sum of the aggregate Exercise Price
of the Shares as to which the Cashless Exercise Right is being exercised in
effect immediately prior to the exercise of the Cashless Exercise Right from
(B) the aggregate Market Price of the Shares as to which the Cashless Exercise
Right is being exercised immediately prior to the exercise of the Cashless
Exercise Right) by (y) the Market Price of one Share immediately prior to the
exercise of the Cashless Exercise Right.

(ii) In order to exercise the Cashless Exercise Right, a Holder shall surrender
to the Company at its principal executive offices or at such other office or
agency designated in writing by the Company the following: the Warrant
Certificate evidencing such Warrants together with the Cashless Exercise Notice
attached to the Warrant Certificate as Annex II (a “Cashless Exercise Notice”),
properly completed and executed by the Holder or Holders thereof or by the duly
appointed legal representative thereof or by a duly authorized attorney. The
presentation and surrender of the Cashless Exercise Notice shall be deemed a
waiver of the Holder’s obligation to pay all or any portion of the aggregate
purchase price payable for the Shares as to which such Cashless Exercise Right
is being exercised. Notwithstanding anything to the contrary herein, the
Warrants shall be deemed to be exercised in accordance with this Section 2(c)
and the Holders thereof shall be deemed to have exercised their Cashless
Exercise Right immediately prior to the Expiration Time if the net value of the
aggregate Shares (determined in accordance with Section 2(c)(i) above) is a
positive amount as of the Expiration Time. The Warrants (or so much thereof as
shall have been surrendered for exercise or deemed to have been exercised
pursuant to this Section 2(c)(ii)) shall be deemed to have been exercised
immediately prior to the close of business on the earlier of (A) the day of
surrender of the Cashless Exercise Notice and such Warrant Certificate for
conversion in accordance with the foregoing provisions and (B) the Expiration
Time, as the case may be. In connection with any conversion in accordance with
this Section 2(c), the Company shall pay, on behalf of a Holder, all stamp,
capital or other similar taxes imposed by law upon the Holder, if any, in
accordance with to Section 7.

(d) Effect of Exercise. All Warrant Certificates surrendered to the Company
shall be promptly cancelled by the Company and shall not be reissued by the
Company.

(e) Compensation for Buy-In. In addition to any rights available to the Holder,
if the Company fails to transmit to the Holder a certificate or certificates
representing the Shares pursuant to an exercise on or before the third Trading
Day following such exercise, and if after such date the Holder is required by
its broker to purchase (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Shares
which the Holder anticipated receiving upon such exercise (a “Buy-In”), then the
Company shall (1) pay in cash to the Holder the amount by which (x) the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (B) the price per Share at which the
sell order giving rise to such purchase obligation was executed, and (2) at the
option of the Holder, either reinstate the portion of the Warrant and equivalent
number of Shares for which such exercise was not honored or deliver to the
Holder the number of shares of Common Stock that would have been issued had the
Company timely complied with its exercise and delivery obligations hereunder.
For example, if the Holder purchases Common Stock having a total purchase price
of $11,000 to cover a Buy-In with respect to an attempted exercise of Warrants
for shares of Common Stock with an aggregate sale price giving rise to such
purchase obligation of $10,000, under clause (1) of the immediately preceding
sentence the Company shall be required to pay the Holder $1,000. The Holder
shall provide the Company written notice indicating the amounts payable to the
Holder in respect of the Buy-In and, upon request of the Company, evidence of
the amount of such loss. Nothing herein shall limit a Holder’s right to pursue
any other remedies available to it hereunder, at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief
with respect to the Company’s failure to timely deliver certificates
representing shares of Common Stock upon exercise of the Warrant as required
pursuant to the terms hereof.

3. Stock Ownership; Stock Certificates; Partial Exercise.

(a) Upon each exercise of a Warrant, (x) the Holder shall be deemed to be the
holder of record of the Shares issuable upon such exercise and (y) such Shares
shall be deemed to have been issued as of the close of business on the day the
Warrant is exercised in accordance with Section 2 above, notwithstanding that
the stock transfer books of the Company shall then be closed or certificates
representing such Shares shall not then have been actually delivered to the
Holder.

(b) As soon as possible after each such exercise of a Warrant, but in any event
within three (3) Trading Days after such exercise, the Company shall issue and
deliver to the Holder a certificate or certificates for the Shares (or Cashless
Exercise Shares, as the case may be) issuable upon such exercise issued in such
denominations as may be specified by the Holder in the Exercise Notice or
Cashless Notice, as applicable, and registered in the name of the Holder or,
subject to Section 11(b), such other name or names as shall be designated in the
Holder’s Exercise Notice or Cashless Exercise Notice, as applicable, along with
cash in lieu of any fractional shares pursuant to Section 8(h) and to the extent
applicable in accordance with Section 3(c), a new Warrant Certificate
representing any un-exercised balance. At the written request of the Holder, in
lieu of transmitting certificates to the Holder, the Company may credit the
account of the Holder’s prime broker with The Depository Trust Company.

(c) If any Warrant shall be exercised in part only, the Company shall, upon
surrender of the Warrant Certificate for cancellation, execute and deliver a new
Warrant Certificate evidencing the right of the Holder to purchase the balance
of the Shares subject to purchase hereunder on the terms and conditions set
forth herein (including all changes and adjustments that have occurred
hereunder). The Company will not close its stockholder books or records in any
manner which prevents the timely exercise of a Warrant.

4. Company Records; Transfer or Assignment of Warrant; Exchange of Warrant. Any
Warrant issued in connection herewith or in substitution herefor, upon complete
or partial transfer, assignment or exercise shall be numbered and shall be
registered in the warrant register of the Company (the “Warrant Register”) as it
is issued. The Warrant Register shall be in written form in the English
language, shall include a record of the certificate number of each Warrant
issued by the Company and shall show the number of Warrants, the date of
issuance, all subsequent transfers and changes of ownership in respect thereof,
including the name and address of any subsequent Holder. The Company shall treat
the registered holder of any Warrant on the Warrant Register as the owner in
fact thereof for all purposes, except that if a Warrant is properly transferred
or assigned in accordance with the terms hereof, the Company shall treat the
transferee or assignee as the owner thereof for all purposes. Other than
transfers or assignments by the Holder to one or more of its Affiliates, a
Warrant may not be transferred or assigned by the Holder without the prior
written consent of the Company. If such transfer or assignment shall be
permitted by the preceding sentence or the Company shall consent in writing to
such a transfer or assignment by the Holder, title to a Warrant shall be
transferred upon delivery thereof duly endorsed by the Holder or by his duly
authorized attorney or representative, or accompanied by proper evidence of
succession, assignment or authority to transfer, together with a properly
completed Form of Assignment in substantially the form attached hereto as
Exhibit B. The Company shall immediately register all properly completed
assignments and transfers in the Warrant Register and, upon any registration of
assignment or transfer, the Company shall deliver a new Warrant Certificate or
Warrant Certificates to, and in the name of, the Person entitled thereto on the
terms and conditions set forth herein (including all changes and adjustments
that have occurred hereunder). A Warrant, if properly transferred or assigned,
may be exercised by a subsequent Holder without having a new Warrant Certificate
issued. The Warrant Certificate may be exchanged at the option of the Holder
thereof for another Warrant Certificate, or other Warrant Certificates, of
different denominations and representing in the aggregate the right to purchase
the same number of shares of Common Stock on the terms and conditions set forth
herein (including all changes and adjustments that have occurred hereunder) upon
surrender to the Company or its duly authorized agent. All provisions of this
Section 4 shall be subject to Section 10.

5. Reserved Stock. The Company shall reserve and keep available at all times
solely for the purpose of providing for the exercise of the Warrants the maximum
number of shares of Common Stock as to which the Warrants may then be exercised.
All such shares of Common Stock shall be duly authorized and, when issued upon
such exercise, shall be validly issued, fully paid and non-assessable. In
addition, all such shares of Common Stock shall be free from all taxes, liens,
charges, encumbrances, security interests and restrictions on transfer (other
than as described herein or as required by applicable law) and shall be free of
pre-emptive or similar rights (whether arising under applicable law, the
Company’s organizational documents or any agreement or instrument to which the
Company is a party).

6. Representations, Warranties and Covenants of the Company.

(a) As of the date hereof, the Company represents and warrants to the Holder
that: (i) it has the corporate power to enter into, perform and deliver, and has
taken all necessary action to authorize its entry into, and performance and
delivery of, this Warrant Agreement and the transactions contemplated by this
Warrant Agreement; (ii) this Warrant Agreement constitutes the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with its terms, subject to (x) the effect of bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar laws now or
hereinafter in effect relating to or affecting the rights and remedies of
creditors and (y) the effect of general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance or injunctive relief
regardless of whether considered in a proceeding in equity or at law; (iii) the
execution of this Warrant Agreement and the performance of the Company’s
obligations hereunder do not conflict with, result in a breach or violation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company’s or any of its subsidiaries pursuant to: (x) the Company’s
organizational documents; (y) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
subsidiaries is a party or bound or to which its or their property is subject;
or (z) any statute, law, rule, regulation, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over it or any of its subsidiaries or any of
its or their properties; and (iv) assuming the accuracy of the representations
and warranties of the Holder contained in this Warrant Agreement, the sale and
issuance of the Warrants pursuant to this Warrant Agreement is intended to be
exempt from the registration requirements of the Securities Act, and neither the
Company nor any person acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.

(b) At the time of execution of this Warrant Agreement, the Company shall cause
to be delivered to the Holder: (i) the legal opinion of Woodburn & Wedge, Nevada
counsel to the Company, in form and substance reasonably acceptable to the
Holder and (ii) the legal opinion of Vinson & Elkins L.L.P., securities counsel
to the Company, in form and substance reasonably acceptable to the Holder.

(c) As soon as reasonably practicable after the date hereof, the Company shall
provide the Holder with registration rights in form and substance substantially
similar to those granted to holders of the Convertible Bonds as set forth in
that certain Registration Rights Agreement dated January 24, 2008 by and between
the Company and Smedvig QIF plc.

(d) The Company shall, for so long as any Warrants remain outstanding:
(i) timely file all reports and other documents required to be filed by it
pursuant to the Securities Act or the Exchange Act and (ii) use commercially
reasonable efforts to maintain the trading of the Common Stock on the New York
Stock Exchange.

(e) The Company shall not, for so long as any Warrants remain outstanding, by
any action, including amending its organizational documents or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant Agreement or the
Warrants. The Company will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such actions as may be necessary or
appropriate to protect the rights of the Holder against impairment. Without
limiting the generality of the foregoing, the Company will use its commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

7. Payment of Taxes. All Common Stock issuable upon the exercise of the Warrants
pursuant to the terms hereof shall be validly issued as fully paid and
non-assessable and without any pre-emptive rights. Subject to the last sentence
of this Section 7, the Company shall bear all expenses in connection with, and
all stamp, capital or other similar taxes and other governmental charges that
may be imposed in the United States with respect to, the issue or initial
delivery of Shares or Cashless Exercise Shares hereunder. All other such taxes
or charges shall be borne by the Holder. For the avoidance of doubt, the Company
shall not be required, however, to pay any tax or other charge imposed in
connection with any transfer of any Warrants or Common Stock (or interest or
entitlement therein) or to pay any tax or other charge involved in the issue of
any certificate for Common Stock issuable upon exercise of a Warrant in any name
other than that of the Holder, and in such case the Company shall not be
required to issue or deliver any share certificate until such tax or other
charge has been paid or it is has been established to the satisfaction of the
Company that no such tax or other charge is due.

8. Certain Adjustments. The Exercise Price shall be subject to adjustment from
time to time as set forth in this Section 8. The Company shall give the Holder
notice of any event described in this Section 8 which requires an adjustment
pursuant to this Section 8 either at the time of such event or promptly
thereafter.

(a) If the Company shall hereafter pay a Common Stock dividend or make a
distribution of Common Stock to all holders of its outstanding shares of Common
Stock, the Exercise Price in effect at the opening of business on the date
following the date fixed for the determination of stockholders entitled to
receive such dividend or other distribution shall be adjusted by multiplying
such Exercise Price by a fraction:

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date fixed for such
determination; and

(ii) the denominator of which shall be the sum of such number of shares and the
total number of shares constituting such dividend or other distribution.

Such reduction shall be become effective immediately after the opening of
business on the day following the relevant record date. For the purpose of this
Section 8(a), the number of shares of Common Stock at any time outstanding shall
not include shares held in the treasury of the Company. If any dividend or
distribution described in this Section 8(a) is declared but not so paid or made,
the Exercise Price shall again be adjusted to the Exercise Price which would
then be in effect if such dividend or distribution had not been declared.

(b) If the outstanding shares of Common Stock shall be subdivided into a greater
number of shares of Common Stock, the Exercise Price in effect at the opening of
business on the day following the day upon which such subdivision becomes
effective shall be proportionately reduced, and, conversely, in case outstanding
shares of Common Stock shall be combined into a smaller number of shares of
Common Stock, the Exercise Price in effect at the opening of business on the day
following the day upon which such combination becomes effective shall be
proportionately increased; such reduction or increase, as the case may be, will
become effective immediately after the opening of business on the day following
the day upon which such subdivision or combination becomes effective.

(c) If the Company shall hereafter pay a cash dividend or other distribution
(whether of assets, debt securities, preferred stock or any rights or warrants
to purchase assets, debt securities, preferred stock or other securities of the
Company) to all holders of its outstanding shares of Common Stock, the Exercise
Price in effect at the opening of business on the date following the date fixed
for the determination of stockholders entitled to receive such dividend or other
distribution shall be adjusted by multiplying such Exercise Price by a fraction:

(i) the numerator of which shall be the Market Price (as defined below) on the
record date fixed for such determination minus the fair market value on the
record date of the debt securities, preferred stock, assets (including cash),
securities, rights or warrants to be distributed in respect of one share of
Common Stock as determined in good faith by the Board based on a written opinion
of an internationally recognized investment banking, appraisal or valuation firm
that is not an Affiliate of the Company; and

(ii) the denominator of which shall be the Market Price on the record date fixed
for such determination.

Such reduction shall be become effective immediately after the opening of
business on the day following the relevant record date. For the purpose of this
Section 8(c), the number of shares of Common Stock at any time outstanding shall
not include shares held in the treasury of the Company. If any dividend or
distribution described in this Section 8(c) is declared but not so paid or made,
the Exercise Price shall again be adjusted to the Exercise Price which would
then be effect if such dividend or distribution had not been declared. This
Section 8(c) shall not apply to distributions of securities referred to
Section 8(a) or (b) or of rights, options and warrants referred to in
Section 8(d).

(d) If the Company shall issue rights or warrants to all holders of its
outstanding Common Stock entitling them (for a period expiring within forty-five
(45) days after the date fixed for determination of stockholders entitled to
receive such rights or warrants) to subscribe for or purchase shares of Common
Stock (or Common Stock Equivalents) at a price per share less than the Closing
Price on the Trading Day immediately preceding the time of announcement of such
issuance (the “Market Price”), or issue shares of Common Stock at a price below
the Market Price, the Exercise Price shall be adjusted by multiplying the
Exercise Price in effect immediately prior to such record date by a fraction:

(i) the numerator of which shall be the number of shares of Common Stock
outstanding at the close of business on the record date plus the number of
shares which the aggregate offering price of the total number of shares so
issued or offered for subscription or purchase (or the aggregate conversion or
exercise price of the Common Stock Equivalents so offered) would purchase at the
relevant Market Price; and

(ii) the denominator of which shall be the number of shares of Common Stock
outstanding on the close of business on the record date plus the total number of
additional shares of Common Stock so issued or offered for subscription or
purchase (or into which or for which the Common Stock Equivalents so offered are
convertible or exercisable).

Such adjustment shall be made successively whenever any such rights, options or
warrants are issued and shall become effective immediately after the opening of
business on the day following the record date fixed for determination of
stockholders entitled to receive such rights, warrants or securities or, in the
case of the sale of shares of Common Stock below the Market Price, the date of
such sale. To the extent that shares of Common Stock (or Common Stock
Equivalents) are not delivered pursuant to such rights, warrants or securities,
upon the expiration or termination of such rights, warrants or securities the
Exercise Price shall be readjusted to the Exercise Price which would then be in
effect had the adjustments made upon the issuance of such rights, warrants or
securities been made on the basis of the delivery of only the number of shares
of Common Stock (or Common Stock Equivalents) actually delivered. In the event
that such rights, warrants or securities are not so issued, the Exercise Price
shall again be adjusted to be the Exercise Price which would then be in effect
if such record date had not been fixed. In determining whether any rights,
warrants or securities entitle the holders to subscribe for, purchase or receive
shares of Common Stock at less than the relevant Market Price, and in
determining the aggregate offering price of such shares of Common Stock, there
shall be taken into account any consideration received for such rights, warrants
or entitlement to receive such shares of Common Stock and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board.

(e) The Company shall not be required to issue fractions of shares of Common
Stock of the Company upon the exercise of a Warrant. If any fraction of a Share
would be issuable upon the exercise of any Warrant (or specified portions
thereof), the Company shall purchase such fraction for an amount in cash equal
to the same fraction of the Closing Price of such Share of Common Stock on the
date of exercise of such Warrant.

(f) If, after an adjustment, a holder of a Warrant is entitled to receive shares
of two or more classes of capital stock of the Company upon exercise of such
Warrant, the Company shall determine, in good faith, the allocation of the
adjusted Exercise Price between the classes of capital stock. After such
allocation, the exercise privilege and the applicable Exercise Price of each
class of capital stock shall thereafter be subject to adjustment on terms
comparable to those applicable to Common Stock in this Section 8. Such
adjustment shall be made successively whenever any event listed above shall
occur.

(g) Notwithstanding anything herein, if proceedings commence for the voluntary
or involuntary dissolution, liquidation or winding up of the Company, then,
unless the holder voluntarily elects to exercise its Warrants pursuant to
Section 2(b) hereof, the Warrants shall be deemed automatically be exercised
pursuant to Section 2(c)) hereof, and the Warrant Certificates representing such
Warrants shall be deemed canceled. As a result of such exercise, each holder of
Shares or Cashless Exercise Shares shall be entitled to receive distributions on
an equal basis with the holders of the shares of Common Stock. If this
Section 8(g) applies to a transaction, no other adjustment to the exercise price
shall be made pursuant to this Section 8.

(h) Notwithstanding the foregoing, whenever successive adjustments to the
Exercise Price are called for pursuant to this Section 8, such adjustments shall
be made to the Exercise Price as may be necessary or appropriate to effectuate
the intention of this Section 8 and to avoid unjust or inequitable results as
determined in good faith by the Board.

(i) Before taking any action which would cause an adjustment pursuant to Section
8 hereof to reduce the Exercise Price below the then par value (if any) of the
Common Stock, the Company shall take any corporate action which may, in the
opinion of its counsel, be necessary in order that the Company may validly and
legally issue fully paid and non-assessable Shares (or Cashless Exercise Shares)
at the Exercise Price as so adjusted.

9. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. If the Company reorganizes its capital, reclassifies its capital
securities, consolidates or merges with or into another Person (where the
Company is not the surviving Person or where there is a change in or
distribution with respect to the Common Stock of the Company), or sells,
transfers or otherwise disposes of all or substantially all its property, assets
or business to another Person and, pursuant to the terms of such reorganization,
reclassification, merger, consolidation or disposition of assets, units, shares
or stock of the successor or acquiring Person, or any cash, units, shares or
stock or other securities or property of any nature whatsoever (including
warrants or other subscription or purchase rights) in addition to or in lieu of
the units, shares or stock of the successor or acquiring Person (“Other
Property”), are to be received by or distributed to holders of the Common Stock
of the Company, then each Holder shall have the right thereafter to receive,
upon exercise of a Warrant, the number of units, shares or stock of the
successor or acquiring Person or of the Company, if it is the surviving Person,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of Shares for which such Warrant is exercisable immediately prior to
such event. If any such reorganization, reclassification, merger, consolidation
or disposition of assets occurs, the successor or acquiring Person (if other
than the Company) shall expressly assume the due and punctual observance and
performance of each and every covenant and condition of this Warrant Agreement
and any registration rights agreement entered into between the Company and the
Holder relating to the resale of the Warrants or the Shares (or the Cashless
Exercise Shares, as the case may be) to be performed and observed by the Company
and all the obligations and liabilities hereunder, subject to such modifications
as may be deemed appropriate (as determined by the Board) in order to provide
for adjustments of the Common Stock for which each Warrant is exercisable, which
shall be as nearly equivalent as practicable to the adjustments provided for in
this Section 9, and all references in this Warrant Agreement to the “Company”
shall be deemed to be a reference to such successor or acquiring Person. In
determining the kind and amount of stock, securities and/or property receivable
upon consummation of such reorganization, reclassification, merger,
consolidation or disposition of assets if the holders of Common Stock have the
right to elect the kind or amount of consideration receivable upon consummation
of such transaction, then the Holders of the Warrants, in connection with such
transaction and at the same time holders of Common Stock are allowed to make
such election, shall be given the right to make a similar election with respect
to the number of shares of stock or Other Property for which the Holder’s
Warrant shall thereafter be exercisable. For purposes of this Section 9, “units,
shares or stock of the successor or acquiring Person” includes units, shares or
stock of such Person of any class that is not preferred as to distributions or
assets over any other class of units, shares or stock of such entity and that is
not subject to redemption and shall also include any evidences of indebtedness,
units, shares or stock or other securities that are convertible into or
exercisable or exchangeable for any such units, shares or stock, either
immediately or upon the arrival of a specified date or the happening of a
specified event and any warrants or other rights to subscribe for or purchase
any such units, shares or stock, and all references in this Agreement to “Common
Stock” shall be deemed to be a reference to such units, shares or stock of the
successor or acquiring Person. The foregoing provisions of this Section 9 shall
similarly apply to successive reorganizations, reclassifications, mergers,
consolidations, or disposition of assets.

10. Expenses. Subject to Section 7, the Company shall pay all costs, fees, taxes
(other than any federal or state income or stock transfer taxes) and expenses
payable in connection with the preparation and delivery of this Warrant
Agreement and the preparation, issuance and initial delivery from time to time
of any Warrants and Shares (or Cashless Exercise Shares, as the case may be) or
other securities issued upon the exercise, transfer or assignment of this
Warrant Agreement or any Warrant.

11. Representations and Warranties of the Holder; Restrictions on Transfer.

(a) The Holder, by its acceptance hereof and its acceptance of any Warrants or
Warrant Certificates, represents and warrants to the Company:

(i) The Holder is acquiring the Warrants and any Shares (or Cashless Exercise
Shares, as the case may be) or other securities issued upon the exercise of such
Warrant for investment purposes, for its own account, and not with an intent to
sell or distribute such Warrant or any such Shares (or Cashless Exercise Shares,
as the case may be) or other securities except in compliance with applicable
United States federal and state securities law. The Holder understands and
acknowledges that the Warrants and any Shares (or Cashless Exercise Shares, as
the case may be) it is purchasing are characterized as “restricted securities”
under the federal securities laws inasmuch as they are being acquired from the
Company in a transaction not involving a public offering. The Holder has been
advised and understands and acknowledges that the issuance and sale of the
Warrants and any Shares (or Cashless Exercise Shares, as the case may be) has
not been registered under the Securities Act or under the “blue sky” laws of any
jurisdiction and may be resold only if registered pursuant to the provisions of
the Securities Act (or if eligible, sold pursuant to the provisions of Rule 144
promulgated under the Securities Act or pursuant to another available exemption
from the registration requirements of the Securities Act or in a transaction not
subject thereto).

(ii) The Holder is an Accredited Investor and has knowledge and experience in
financial and business matters such that it is capable of evaluating the merits
and risks of the purchase of any Warrants and any Shares (or Cashless Exercise
Shares, as the case may be).

(iii) The Holder has been furnished with all materials relating to the business,
finances and operations of the Company and relating to the offer and sale of the
Warrants and any Shares (or Cashless Exercise Shares, as the case may be) that
have been requested by the Holder. The Holder understands and acknowledges that
its purchase of the Warrants and any Shares (or Cashless Exercise Shares, as the
case may be) involves a high degree of risk and uncertainty. The Holder has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its purchase of the
Warrants and any Shares (or Cashless Exercise Shares, as the case may be).

(iv) The Holder understands and acknowledges that the Warrants and any Shares
(or Cashless Exercise Shares, as the case may be) are being offered and sold in
reliance on a transactional exemption from the registration requirements of
federal and state securities laws, and that the Company, and Vinson & Elkins
L.L.P., securities counsel to the Company, are relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the Holder set forth in this Warrant Agreement (x) in
concluding that the offer and sale of the Warrants and any Shares (or Cashless
Exercise Shares, as the case may be) is a “private offering” and, as such, is
exempt from the registration requirements of the Securities Act, and (y) to
determine the applicability of such exemptions in evaluating the suitability of
the Holder to purchase the Warrants and any Shares (or Cashless Exercise Shares,
as the case may be).

(b) The Holder acknowledges that neither the Warrant nor any of the Shares (or
Cashless Exercise Shares, as the case may be) or other securities issued upon
the exercise of such Warrant, nor any interest in either, may be sold, assigned,
pledged, hypothecated, encumbered or in any other manner transferred or disposed
of, in whole or in part, except in compliance with applicable United States
federal and state securities laws and the terms and conditions hereof. The
provisions of this Section 11 shall be binding upon all subsequent holders of
the Warrant, if any. The Shares (or Cashless Exercise Shares, as the case may
be) or other securities issued upon exercise of the Warrant shall be subject to
a stop-transfer order and the certificate or certificates evidencing any such
shares shall bear the following legend:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR
OTHERWISE DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE SECURITIES ACT OR
UNLESS AN EXEMPTION FROM REGISTRATION IS AVAILABLE OR IN A TRANSACTION NOT
SUBJECT THERETO (AND, IN EACH SUCH CASE, AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER OR
DISPOSITION IS NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT HAS BEEN
PROVIDED TO THE COMPANY).

(c) The legend described in Section 11(b) shall be removed and the Company shall
cause its transfer agent to issue a certificate or certificates without such
legend to the Holder of the Shares (or Cashless Exercise Shares, as the case may
be) upon which the legend is stamped if, unless otherwise required by state
securities laws or unless the Company, with the advice of counsel, reasonably
determines that such removal is inappropriate, (i) such Shares (or Cashless
Exercise Shares, as the case may be) are sold pursuant to an effective
registration statement, (ii) in connection with a sale, assignment or other
transfer, the Holder provides the Company with an opinion of a law firm
reasonably acceptable to the Company, in generally acceptable form, to the
effect that such sale, assignment or transfer may be made without registration
under the applicable requirements of the Securities Act or (iii) the Holder
provides the Company with reasonable assurance that such Shares (or Cashless
Exercise Shares, as the case may be) can be sold, assigned or transferred
pursuant to Rule 144 under the Securities Act; provided, that in each case the
Holder shall submit to the Company such other documentation as may reasonably be
requested by the Company or required by its transfer agent.



  12.   Warrants.

(a) Issuance of Warrants. Each Warrant shall be evidenced by a Warrant
Certificate in substantially the form of Exhibit A hereto, the provisions of
which are incorporated herein and shall be signed by or bear the facsimile
signature of the Company. In the event the person whose signature has been
placed upon any Warrant Certificate shall have ceased to serve in the capacity
in which such person signed the Warrant Certificate before such Warrant
Certificate is issued, it may be issued with the same effect as if he or she had
not ceased to be such at the date of issuance.

(b) Effect of Signature. Unless and until signed by the Company pursuant to this
Warrant Agreement, a Warrant Certificate shall be invalid and of no effect and
may not be exercised by the Holder thereof.

13. Loss, Theft, Etc. Upon receipt of evidence satisfactory to the Company of
the loss (which shall not include the posting of any bond), theft, destruction
or mutilation of any Warrant Certificate and upon surrender and cancellation of
any Warrant Certificate if mutilated, the Company shall execute and deliver to
the Holder thereof a new Warrant Certificate in the form and substance of the
lost, stolen, destroyed or mutilated Warrant Certificate (including all changes
and adjustments that have occurred hereunder).

14. No Rights or Liabilities as a Stockholder. Nothing contained in this Warrant
Agreement shall be construed as conferring upon the Holder hereof any rights as
a stockholder of the Company or as imposing any obligation upon the Holder to
purchase any securities or as imposing any liability upon the Holder as a holder
of Common Stock of the Company, whether such obligation or liability is asserted
by the Company or by creditors of the Company at law or in equity.

15. Governing Law. This Warrant Agreement shall be governed by and construed in
accordance with the internal laws of the State of Nevada, without giving effect
to conflicts of laws principles thereof.

16. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
made (a) when delivered if delivered in person or sent by an internationally
recognized overnight or second day courier service, (b) upon transmission by fax
if transmission is confirmed, or (c) three Business Days after deposit with a
United States post office if delivered by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties and addressed
(i) if to any Holder of any Warrant, to the address of the Holder as set forth
in the Warrant Register or to such other address as the Holder has notified the
Company of in writing in accordance herewith, except that notices of change of
address shall only be effective upon receipt or (ii) if to the Company, to such
address as the Company may designate by written notice in accordance herewith,
except that notices of change of address shall only be effective upon receipt;
provided, however, that the exercise of any Warrant shall be effected only in
the manner provided in Section 2.

17. Miscellaneous.

(a) This Warrant Agreement and any terms hereof may be changed, waived,
discharged, modified, amended or terminated only by an instrument in writing
signed by the Company and the Holder. Any provision of this Warrant Agreement
which shall be prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the Company waives any provision of law which shall
render any provision hereof prohibited or unenforceable in any respect. Each
Holder, by acceptance of a Warrant Certificate, agrees to all of the terms and
provisions of this Warrant Agreement applicable thereto.

(b) If the last or appointed day for the taking of any action or the expiration
of any right required or granted herein shall not be a Trading Day, then such
action may be taken or such right may be exercised on the next succeeding
Trading Day.

(c) The Holder shall be (i) notified by the Company of, and invited to attend,
any stockholders’ meeting of the Company have on its agenda the possible
voluntary winding up of the Company by operation of law and (ii) notified by the
Company as soon as reasonably practicable of any order of involuntary winding up
of the Company.

18. Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies. If
the Company fails to comply with any other provision of this Warrant Agreement
as determined by a court of law or as mutually determined by the Holder and the
Company, the Company shall pay to the Holder such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder.

19. Successors and Assigns. Subject to the provisions of Section 4 and
Section 11(b) hereof, this Warrant Agreement and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and assigns of the Holder. The provisions of this Warrant
Agreement are intended to be for the benefit of all Holders from time to time of
this Warrant Agreement and shall be enforceable by any the Holder.

20. Headings. The headings used in this Warrant Agreement are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant Agreement.

[Remainder of Page Intentionally Left Blank]

IN WITNESS WHEREOF, the Company has caused this Warrant Agreement to be duly
executed.

Dated: May 23, 2012 ENDEAVOUR INTERNATIONAL CORPORATION

By:
Name:
Title:


HOLDER:

Schedule 1

          Name of Warrant Holder   Number of Shares

Exhibit A

FORM OF WARRANT CERTIFICATE

[FACE]

EACH OF THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAS
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, OR OTHERWISE
DISPOSED OF UNLESS IT HAS BEEN REGISTERED UNDER THE SECURITIES ACT OR UNLESS AN
EXEMPTION FROM REGISTRATION IS AVAILABLE OR IN A TRANSACTION NOT SUBJECT THERETO
(AND, IN EACH SUCH CASE, AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY TO THE EFFECT THAT SUCH OFFER, SALE, TRANSFER OR DISPOSITION IS NOT
REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT HAS BEEN PROVIDED TO THE
COMPANY).

No. [      ] [      ] Shares

WARRANT CERTIFICATE
ENDEAVOUR INTERNATIONAL CORPORATION

This Warrant Certificate certifies that [      ], or registered assigns, is the
registered Holder of warrants (the “Warrants”) expiring on the Expiration Time
to subscribe for and purchase from Endeavour International Corporation, a Nevada
corporation (the “Company”) fully paid and non-assessable shares of common
stock, par value US$0.001 per share, of the Company (the “Common Stock”). Each
Warrant entitles the Holder, upon exercise at any time and from time to time
until the Expiration Time, to receive from the Company the number of fully paid
and non-assessable shares of Common Stock of the Company set forth above (the
“Shares”) at the Exercise Price payable upon surrender of this Warrant
Certificate, with the form of election to purchase set forth as Annex I hereto
or the form of cashless exercise notice as set forth as Annex II hereto, as
applicable, properly completed and executed, together with payment of the
Exercise Price (or through “cashless exercise” if permitted by the Warrant
Agreement) at the office of the Company, subject to the conditions set forth
herein and in that certain Warrant Agreement between the Company and the Holder
dated as of May 23, 2012 (the “Warrant Agreement”). The Exercise Price and
number of Shares issuable upon exercise of the Warrants are subject to
adjustment upon the occurrence of certain events set forth in the Warrant
Agreement. Terms used but not defined in this Warrant Certificate shall have the
meaning ascribed to such term in the Warrant Agreement.

Upon any exercise of the Warrant for less than the total number of Shares
provided for herein, there shall be issued to the Holder or the Holder’s
permitted assignee a new Warrant Certificate covering the number of Shares for
which the Warrant has not been exercised.

Warrant Certificates, when surrendered at the office of the Company by the
Holder hereof in person or by attorney duly authorized in writing, may be
exchanged in the manner and subject to the limitations provided in the Warrant
Agreement, but without payment of any service charge, for another Warrant
Certificate or Warrant Certificates of like tenor and evidencing in the
aggregate a like number of Warrants.

Upon due presentment for registration of transfer of the Warrant Certificate at
the office of the Company, a new Warrant Certificate or Warrant Certificates of
like tenor and evidencing in the aggregate a like number of Warrants shall be
issued to the transferee in exchange for this Warrant Certificate, subject to
the limitations provided in the Warrant Agreement, without charge except for any
applicable tax or governmental charge payable upon issuance in the name of
Holder.

The Company may deem and treat the registered Holder as the absolute owner of
this Warrant Certificate (unless a Warrant shall be properly transferred or
assigned in accordance with the terms of the Warrant Agreement) for the purpose
of any exercise hereof, and for all other purposes, and the Company shall not be
affected by any notice to the contrary.

This Warrant Certificate does not entitle the Holder to any of the rights of a
stockholder of the Company.

This Warrant Certificate shall be governed by and construed in accordance with
the internal laws of the State of Nevada.

[Remainder of Page Left Intentionally Blank]

1

IN WITNESS WHEREOF, the Company has caused this Warrant Certificate to be signed
below.

Dated: [      ]

ENDEAVOUR INTERNATIONAL CORPORATION

By:       
Name:
Title:


ANNEX I

To: ENDEAVOUR INTERNATIONAL CORPORATION

ELECTION TO EXERCISE

The undersigned hereby exercises its rights to subscribe for        shares
covered by the Warrant Certificate. The undersigned hereby confirms as of the
date hereof the representations and warranties of the undersigned contained in
Section 11 of the Warrant Agreement. The undersigned tenders payment herewith in
the amount of $      and requests that certificates for such shares in the
following denominations be issued in the name of, and delivered to, the person
at the following address:

Denominations:

(Print Address and Social Security Number or
Employer Identification Number as applicable)

and, if said number of Shares shall not be all the Shares covered by the within
Warrant Certificate, that a new Warrant Certificate for the balance remaining of
the Shares covered by the within Warrant Certificate be registered in the name
of, and delivered to, the undersigned at the address stated below:

         
Date:       ,       
  Name:  

 
       
 
      (Print)

(Signature)

Address:

ANNEX II

To: ENDEAVOUR INTERNATIONAL CORPORATION

CASHLESS EXERCISE NOTICE

(To be executed upon conversion of the attached Warrant)

The undersigned irrevocably elects to surrender this Warrant Certificate for the
number of Cashless Exercise Shares as shall be issuable pursuant to the cashless
exercise provisions of Section 2(c) of the Warrant Agreement, in respect of
       Shares underlying this Warrant Certificate, and requests that the Company
execute or cause to be executed a certificate or certificates reflecting the
undersigned’s ownership of the aggregate number of Cashless Exercise Shares
issuable upon such exercise, together with cash in lieu of any fraction of a
Conversion Share (and any securities or other property issuable upon such
exercise) and deliver or cause to be delivered to the undersigned such
certificate or certificates the undersigned as follows:

Name Address

and, if said number of Shares shall not be all the Shares covered by the within
Warrant Certificate, that a new Warrant Certificate for the balance remaining of
the Shares covered by the within Warrant Certificate be registered in the name
of, and delivered to, the undersigned at the address stated below:

         
Date:       ,       
  Name:  

 
       
 
      (Print)

(Signature)

Address:

2

Exhibit B

FORM OF ASSIGNMENT

For value received, the undersigned hereby sells, assigns and transfer all of
the rights of the undersigned under the within Warrant, unto:

         
Name of Assignee
  Address  

Date:       ,       
  Name:  

 
       
 
      (Print)

(Signature)

Address:

3